907 F.2d 1137Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Victor Loreto BLANCO-CARDENAS, Petitioner,
No. 90-8014.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 19, 1990.

On Petition for Writ of Mandamus.
Victor Loreto Blanco-Cardenas, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Victor Loreto Blanco-Cardenas brought this mandamus petition seeking an order directing the district court to act on his motion to vacate, set aside, or correct his sentence and directing the district court to grant this motion.  In regard to the second issue, mandamus relief cannot be used as a substitute for appeal.   In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Also, since Blanco-Cardenas filed this writ the district court has denied his motion.  Therefore, his complaint of delay in the district court is moot and we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.